Citation Nr: 1046646	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO. 07-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim 
of service connection for a right ankle disorder has been 
submitted.

2. Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1982.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The 
Veteran requested a hearing before a Board member, but failed to 
report to hearings scheduled in April 2008 and July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen. With respect to such claims, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought. To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. The Veteran has not received 
proper notice under Kent with regard to his claim to reopen a 
claim for service connection for a right ankle disorder. Such 
notice must be provided. 

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request." As 
for federal records, 38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile." The Veteran reports that he has received treatment 
at VA facilities in Chattanooga, Tennessee, and Murfreesboro, 
Tennessee. The most recent VA treatment records associated with 
the claims file are dated 2007. The claims file also contains 
treatment records from the Homeless Health Care Center, dated 
2003. The Veteran has written to VA on the Homeless Health Care 
Center's stationary as recently as 2005, which suggests that he 
continued to receive treatment at that facility. All of these 
records should be obtained and associated with the claims file.

Finally, the VA examination provided in May 2005 contains a 
confusing conclusion be the examiner.  Another examination and 
opinion is required in order to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice must be provided 
to the Veteran, including a description of 
the provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the Veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the Veteran is responsible to 
obtain and what evidence VA will obtain. 
The notice should advise the Veteran that 
his claim for service connection for a 
right ankle disorder was previously denied 
in March 2004, explain the reasons for the 
previous denial, and explain the 
definition of "new and material" 
evidence.

2. Obtain the Veteran's current and 
complete VA treatment records, including 
records from the VA facilities in 
Chattanooga, Tennessee, and Murfreesboro, 
Tennessee. Evidence of attempts to obtain 
these records should be associated with 
the claims file. Do not associate 
duplicate records with the claims file.

3. Obtain the Veteran's current and 
complete Homeless Health Care Center 
treatment records. Evidence of attempts to 
obtain these records should be associated 
with the claims file. Do not associate 
duplicate records with the claims file.

4. Schedule the Veteran for a VA 
examination to determine the etiology any 
right ankle disorder found to be present.  
The claims folder should be available to 
the examiner prior to entry of any 
opinions.  A complete history of the 
claimed right ankle disorder, including 
both in service and post-service injuries, 
should be obtained from the Veteran.  All 
indicated tests and studies should be 
completed and all clinical findings 
reported in detail.  Based on a thorough 
review of the claims folder, and the 
examination findings, the examiner should 
provide an opinion to address the 
following.

a.	The examiner should identify the 
current ankle disorder.

b.	If a right ankle disorder is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed right ankle disorder 
was caused by military service (including 
the findings noted in the service treatment 
records).  In reaching an opinion, the 
examiner should specifically review and 
address the Veteran's contention that his 
in-service ankle injury was aggravated by 
excessive wear of his joints throughout his 
military service.  

c.	A rationale should be provided for all 
opinions rendered.  The examination report 
should indicate if the examiner reviewed 
the Veteran's medical records.  

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5. The RO/AMC should review the medical 
opinion obtained to ensure that the Board's 
remand directives have been accomplished.  
The case should be returned to the examiner 
if all the questions posed are not answered.

6. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review... 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

